 238 . DECISIONS OF NATIONAL LABOR RELATIONS BOARD -Copies of said notice, to be furnished by said Regional Director,shall, after havingbeen signed by Respondent,as indicated,be forthwith returned to said RegionalDirector for disposition by him.(c)Notify said Regional Director,in writing,within 20 days from the date ofservice of this Trial Examiner'sDecision,of what steps the Respondent has takento comply herewith.15It is further recommended that, unless on or before the expiration of said 20 days,Respondent'shall have notified said Regional Director,in writing,that it will complywith the foregoing recommendations,the National Labor Relations Board issue anorder requiring Respondent to take the action aforesaid.15 In the event this Recommended Order be adoptedby theBoard, this provision shallbe modifiedto read: "Notifysaid RegionalDirector, in writing, within 10 days from thedate of thisOrder, whatsteps Respondent has takento comply herewith."APPENDIXNOTICE TOALL OUR MEMBERS AND TOALL EMPLOYEESOF EMPLOYERS WHO AREPARTIES TO OURCONTRACTWITH ASSOCIATED MILK DEALERS OF DENVER,INCORPORATEDPursuant to the RecommendedOrderof a Trial Examiner of theNational LaborRelations Board,and in order to effectuate the policies of the NationalLabor Rela-tions Act,as amended,we herebygive notice that:WE WILLNOT enter into, maintain,or give effect to article 20 of our contractwith AssociatedMilk Dealersof Denver,Incorporated,and with other signatoriesto said contract,including Sealtest Foods, a Division of NationalDairy Prod-uctsCorporation,or any other contract provision whereby any such employerceases or refrains or agrees to cease or refrain from doing businesswith anyother person within the meaning of Section 8 (e) of said Act.MILK DRIVERS AND DAIRY EMPLOYEES,LOCAL UNION No. 537,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicatedirectly withthe Board's Regional Office, 609 Rail-way Exchange Building,17thand Champa Streets, Denver,Colorado, Telephone No.Keystone4-4151,Extension 513, if they have any questions concerning this noticeor compliance with its provisions.Wavetronics Industries,Inc.andInternational Union,UnitedAutomobile,Aerospace&AgriculturalWorkers-of America,AFL-CIO.Case No. 4-CA-3136. June 3, 1964DECISION AND ORDEROn March 30, 1964, Trial Examiner Herbert Silberman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and to-ke certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecision and supporting comments.''Having duly considered the matter, Respondent's request for oral argument is herebydenied.147 NLRB No. 33. WAVETRONICS INDUSTRIES, INC.239Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner's Decision and theexceptions and briefs, and hereby adopts the Trial Examiner's find-ings,1 conclusions, and recommendations.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that the Respondent, Wave-tronics Industries, Inc., its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder.2We note and correct the following inadvertent error in the Trial Examiner's Decision,which does not affect the Trial Examiner's conclusion or our concurrence therein: Real'scomment that"You people brought this on yourselves"was made during a discussion otherthan the one in which Martin was advised of his job reclassification. It was made in adiscussion which occurred after Real received the Union's first letter.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpona charge filed on October18, 1963, byInternationalUnion, United Auto-mobile, Aerospace& AgriculturalWorkers of America, AFL-CIO,herein calledthe Union,a complaint,dated December27, 1963, wasduly issued alleging thatRespondentWavetronicsIndustries,Inc., has engaged in and is engaging in unfairlaborpractices within the meaning of Section 8(a)(1), (3), and (5) and Section2(6) and (7) of the National Labor Relations Act, as amended,herein called theAct.The complaint,as amendedat thehearing, alleges that since September 26,1963,Respondentunlawfullyhas refused to bargaincollectively withthe Union andthat on October 4, 1963,Respondentdischarged,and thereafter has refused toreinstate,ThomasMartin becauseof his membershipin and assistance to the Unionand because he had engaged in concertedactivitiesfor the purpose of collectivebargaining or other mutual aid or protection.Respondent'sanswer to the com-plaint,dated January 4, 1964, insubstance,denies that it had engaged in the allegedunfairlaborpractices.Thereafter,a hearing was held before Trial ExaminerHerbert Silberman at Scranton,Pennsylvania,on February 17, 1964.Oral argumentwas heard at the closeof thehearing.Briefshave been received from the GeneralCounsel and fromRespondentwhichhave been carefully considered.Upon the entire record in this case,and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,a Pennsylvania corporation,maintains its principal office and placeof business at West Pittston,Pennsylvania,where it is engaged in the manufacture ofelectronic-mechanical equipment and other products.During the past year, in thecourse and conduct of its business operations,Respondent manufactured and dis-tributed products valued at in excess of$40,000 for the ultimate use of the ArmyQuartermaster Corps.' In addition,Respondent's Scaico division,also located at1 SeeWavetronicaIndustries, Inc.,Case No. 4-RC-5573. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDitsWest Pittston plant,during the first year of the operations of said division, willmanufacture,sell, distribute,and ship directly to places outside the Commonwealthof Pennsylvania products valued at in excess of $50,000. I find that Respondent isengaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Chronologyof eventsFollowing an election conducted inWavetronics Industries,Inc.,CaseNo.4-RC-5573, theRegional Director for the Fourth Region,NationalLaborRelationsBoard,on September 26, 1963,issued a certification of representative certifying theUnion as the statutory collective-bargaining representative of the employees in anappropriate unit described in said certificate.Thomas Martin acted as the union observer at the election and signed the tallyof ballots following the election.On September24, 1963,John B.LaEzza, International representative of theUnion,wrote to Respondent's plant manager, Joseph Fischi.After referring to theelection held on September 18, 1963, and to the fact that a certification was expectedsoon,the Union requested"a list of all employees by seniority,classification, ratesof pay and other fringe benefits presently existing,"in order to better prepare them-selves for the coming contract negotiations,and also requested advice as to a mutuallyconvenient date for a meeting.In addition,the letter advised that Thomas Martinand Catherine Olshevski were the elected committee to handle any grievances thatmight arise prior to their initial meeting?Respondent did not furnish the Unionwith the information requested,did not communicate with the Union regarding adate for a meeting at which to engage in negotiations,and did not otherwise replyto the letter.Within 2 weeks after the election,on Friday,September27, 1963,Martin wascalled into the office to a meeting with Nathaniel R. Real,Respondent'spresidentand with Plant Manager Fischi.Real told Martin that because business was badhis wage rate had to be reduced to $1.50 per hour(Martin was being paid $1.75per hour)and that Martin could either accept the cut in pay or leave.Martin wasgiven until the followingWednesday within which to advise Respondent of hisdecision.During this same meeting Real, after showing Martin the Union's letterof September 24, commented that "You people brought this on yourselves." 3On Wednesday of the next week,Martin telephoned John LaEzza regarding thethreatened reduction in his wage rate.LaEzza told Martin to file a grievance pro-testing his cut in pay and to ask for a meeting at which LaEzza could representMartin concerning the matter.Later the same day Martin spoke to Helen Real,Respondent's controller and general manager.In several respects Martin's versionof his meeting with Mrs. Real differs from her version and also from Fischi's versionwho also was present on the occasion in question.I find that Martin'saccount ofthe event is the most credible.Martin's testimony,not only on his direct examina-tion but also on cross-examination,was direct,responsive,and unevasive.He im-pressed me as sincerely attempting to recount truthfully the events about which hetestified.Mrs. Real in her appearance on the witness stand reflected an excited andimpassioned involvement in the events about which she was testifying.She im-pressed me as having colored her account of the events to harmonize with a con-trived picture of the transactions rather than to describe the events precisely as theyoccurred.Fischi also impressed me as being an unreliable witness.Among otherthings, his hesitation in answering questions which called for answers that might be2 Joseph Fischi testified that he received the letter.Absent evidence to the contrary,I find that he received the letter by September 26, 1963, which would have been withinthe normal delivery period for a letter posted on September 24, 1963.3The foregoing is based upon Martin'sversion of the conversation,which I credit.Real'sand Fischi's testimony regarding the meeting did not differ substantially fromMartin's testimony.Fischi testified that he told Martin that the 25-cent reduction inMartin's rate would become effective on Monday.Real did not testify that Fischi toldMartin when the reduced rate would become effective and Martin was paid for the follow-ing week at the old rate of $1.75 per hour. Neither Real nor Fischi denied that Real hadmade the comment with reference to the Union's letter of September 24 that "You peoplebrought this on yourselves." WAVETRONICS INDUSTRIES, INC.241in conflict with the testimony of Mr. or Mrs. Real and his alacrity and evidenteagerness to answer questions which raised no such conflict suggested a studiedattempt on his part to avoid giving any testimony which might be prejudicial to theRespondent's position in this case.Martin told Mrs. Real at this meeting that he had spoken to LaEzza about his cutin pay, that he wanted to file a grievance for himself and also on behalf of GeorgePateck who had been laid off.Martin also requested that a date be set for LaEzzato engage in negotiations with the Company.Mrs. Real became incensed and saidtoMartin, among other things, that: "As far as I am concerned no union is goingto run my plant"; had she known in advance that the Union was organizing theemployees she would have fired everyone of "us"; and "as far as I am concerned wewill close the plant before you people come in here and tell us what to do."Mrs.Real advised Martin that he was discharged.Martin was permitted to remain untilFriday, October 4, 1963, when with his final paycheck he was given a termination slipwhich stated as the reason for his discharge, "Insubordination-verbal disagreementwith management."On October 8, LaEzza spoke to Mrs. Real by telephone.He requested Martin'sreinstatement even at the reduced rate of pay and that a meeting be arranged to discussand resolve the issue concerning the reduction in Martin's wage rate.Mrs. Realrefused to consider this suggestion.LaEzza suggested that the discussion concerningthe reduction in Martin's pay could be combined with a discussion of other subjectsnecessary to reach a collective-bargaining agreement.Mrs. Real replied that shewas busy and was going to concentrate her time on her home and other affairs.On December 23, 1963, LaEzza wrote another letter to Plant Manager Fischirenewing his request for a meeting with Respondent and suggesting January 6 or 7,1964, as possible meeting dates.Respondent did not reply to this letter either.Atthe end of January or early February 1964, Mrs. Real telephoned LaEzza. Shetold him that she had not received his letter of December 23 until January 3, 1964,because it had not been promptly forwarded to her from the plant. She said theproblem of getting together to negotiate a contract could take care of itself in theimmediate future.She suggested that LaEzza come to Nutley, New Jersey, todiscuss the preliminaries.However, she indicated that the principal reason for thetelephone call was to obtain his consent to a postponement of the hearing in thepresent proceeding.LaEzza refused to agree to the postponement and no meetingto discuss a contract was arranged.B. The discharge of MartinThomas Martin was hired by Respondent in April 1961 as a shear operator at therate of $1.75 per hour. In addition, he performed various other duties includingoperating a drill press, spray painting, shipping, receiving, carpentry, welding, andthermostat assembly.Three or four months after his hire, the Company began touse a process known as dip brazing.Martin was assigned to this work which re-quired approximately 2 months for him to learn. The record does not show the ex-tent of the dip brazing work done at the plant, nor the amount of time Martin spentat such work, nor how long such work was done at the plant. However, the evidencedoes show that dip brazing was discontinued prior to April 1, 1963.4On Friday, September 27, 1963, Martin was notified that his wage rate was goingto be reduced by 25 cents per hour. Respondent contends that this action was dic-tated by the fact that a decision had been reached to discontinue dip brazing. PlantManager Fischi testified that because Martin was classified as a dip brazer at therate of $1.75 per hour and there was no sense paying him $1.75 for a job he was notdoing, he recommended to Real that Martin should be reclassified to a lower ratedposition.Respondent's explanation for reducing Martin's wage rate is unconvincing.Martininitiallywas hired to work at the'rate of $1.75 per hour and retained the same rateof pay during his entire period of employment with Respondent.When Martin wasfirst hired no dip brazing was being done at the plant.About 3 months later Re-spondent began to do dip brazing and Martin learned to perform this operation onthe job.Although Martin became a competent dip brazer, no evidence was adducedindicating that Martin at any time was advised that he was classified as a dip brazer4Plant Manager Fischi testified that no dip brazing work was done at the plant (luringhis period of employment there which began on April 1, 1963. and it was his guess thatthere had been nodip brazingwithin theperiodof 14 months-prior to the hearing inthis case.756-236--65--vol.147-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that his rate of pay was related to such classification.Furthermore, during atleast the last 6 months of Martin's employment no dip brazing was done at the plantand during this period of time Respondent-did not find it necessary to reclassifyMartin.5While Respondent's asserted reason for advising Martin on September 27 of a re-duction in his rate of pay is unconvincing, other circumstances surrounding theincident lead to the conclusion that Respondent was motivated to take such actionby its desire to retaliate against Martin for his activities on behalf of the Union.Thus, Martin was told that his wage rate was being reduced less than 2 weeks afterthe election at which Martin had acted as a union observer, no more than 2 daysafter Respondent received the Union's letter requesting a meeting and advising thatMartin was a member of the elected committee to handle grievances, and I day afterthe certification of representative had been issued.The decision to reduce Martin'srate of pay following so closely upon these events taken together with the absenceof any credible explanation for such action, with Real's comment that "You peoplebrought it on yourselves," and with Real's invitation to Martin to quit Respondent'semploys suggest that the dominant consideration upon which was based Respond-ent's decision to reduce Martin's rate of pay was not economic pressure but a desireto retaliate againstMartin for his union activities and to provoke him into quittingtheir employ.The following Wednesday Martin spoke with Mrs. Real.He told her that hewanted to file a grievance concerning the reduction in his wage rate and to set a datefor Union Representative LaEzza to negotiate with the Company about the matter.Mrs. Real became angry. She told Martin that as far as she was concerned we willclose the plant before you people come in here and tell us what to do, that had sheknown about the union activity in advance she would have fired everyone of "us,"and that no union was going to run her plant; and with that she told Martin he wasfired.Upon the foregoing, I find that Respondent discharged Martin for having engagedin anactivity protected by the Act, namely,seeking onbehalf of the Union to makean appointment for a meeting at which to discuss employee grievances, and in re-prisal for his membership in and support of the Union.I find Respondent's defense to the allegations regarding Martin's discharge withoutmerit.Respondent contends that Martin was discharged for insubordination.Ac-cording to Mrs. Real, at his meeting with her he told her that he resented his re-classification, he would not work at a lower rate, and would call the employees outon strike.Mrs. Real testified she considered these remarks insubordinate.First, Ido not credit Mrs. Real's version of her meeting with Martin, despite attemptedcorroboration by Plant Manager Fischi and by Joann Pace.Not only am I con-vinced that Martin was the more credible witness. but the testimony of Mrs. Real atthe hearing is at variance with the original position she took in this proceeding.Thus, Mrs. Real on December 16, 1963, wrote a letter to the National Labor Rela-tions Board in which she asserted as the reason for Martin's discharge the follow-ing: ". . . he protested his reduction in rate and duties and'stated he would notwork unless he was restored to the rate which he held on his previous position.This we refused to do, and as he would not work on his assigned duties at the ratefor that job. he was discharged." In this letter no reference was made to the allegedfact that Martin had threatened to call the employees out on strike. Secondly, evena «'hcnasked by Respondent's counsel to explain why Martin's rate was not changedduring this period, Ftschi's answer was, "I am afraid I can't answer it."Upon furtherquestioning by Respondent's counsel Fischi explained that it requires 3 months to train adip brazer and as he anticipated that Respondent would obtain dip brazing work hecould notvery well reclassify Martin.This explanation ignores the fact that Martin re-ceived the identical rate of pay when he was first hired and at which time Respondenthad not yet introduced dip brazing work in its plant and also that it was not Fischi'sproposal to discharge Martin but merely to reclassify him so that, unless Fischi hadreason tobelieve that Martin would have voluntarily quit his employment rather thansuffer a reduction in rate, Martin still would have remained in the employ of the Companyand would have been available to do dip brazing when and if any more such work shouldbe obtained by Respondent.Fischi's first response, "I am afraid I can't answerit,"moreaccurately reflects the true state of. facts than Fischi's later contrived explanation.e Both Plant Manager Fischi and Mrs. Real testified that Martin was a competent em-ployee.If business considerations had motivated the decision to reduce Martin's rate ofpay, one would imagine that some effort would have been made to Induce Martin to remaindespite the wage cut, ratherthanbaldly to challenge him, as Real did, to accept the cutor quit. WAVETRONICS INDUSTRIES, INC.243were Respondent's version of the events accepted it would not constitute a validdefense to this proceeding.- A strike is an activity which is specifically protected bytheAct.An employer may not lawfully discharge employeesfor engaging in astrike.Similarly an employer may not discharge employees for threatening to en-gage ina strike unless the strike is for a purpose outside the ambit of the Act'sprotection.Respondent, by discharging Thomas Martin on October 4, 1963, and by its re-fusal thereafter to reinstate him, has discriminated in regard to his hire and tenureof employment, thereby discouraging membership in the Union and interfering with,restraining, and coercing employees in the exercise of the rights guaranteed them-bySection 7 of the Act.C. The refusal to bargainFollowing the election which was held in mid-September 1963, the Union wascertified as the representative of a described appropriate unit of employees.OnSeptember 24, 1963, the Union wrote to Plant Manager Joseph Fischi requestingadvice as to a mutually convenient date for a meeting to discuss a collective-bargain-ing agreement and also requesting information in order that the Union might betterprepare itself for the negotiations.This letter was received by Plant Manager Fischiand was read by Respondent's president, Nathaniel Real.7No one on behalf ofRespondent replied to this letter and Respondent to date has not furnished the Unionwith any of the information requested.On October 8, 1963, LaEzza in a telephoneconversation with Mrs. Real again suggested a meeting at which to discuss a collective-bargaining agreement.Mrs. Real told LaEzza that she was too busy with othermatters and LaEzza was unable to arrange a meeting.On December 23, 1963,LaEzza again wrote to Plant Manager Fischi requesting an immediate meeting andsuggested January 6 or 7, 1964, as possible dates.LaEzza received no direct re-sponse to this letter either.However, at the end of January or early February,LaEzza received a telephone call from Mrs. Real in which she sought his consent toa postponement of the hearing in the instant proceedings.During this conversationMrs. Real, after suggesting that the problem of negotiating a contract would takecare of itself in the future, invited LaEzza to come to Nutley, New Jersey, to discussthe preliminaries with her.She showed no willingness to meet with him in thevicinity of the plant nor to discuss anything more than preliminaries.Respondent contends that it has not refused to bargain collectively with the Unionbecause no one in authority on its behalf specifically advised the Union that it wouldnot meet with them.However, the absence of a point-blank refusal to negotiatedoes not dispose of the issue as to whether Respondent has discharged its statutoryobligation to bargain collectively with the certified representative of its employees.The Union on September 24, 1963, and then again on December 23, 1963, wrotetoRespondent requestingameetingfor the purpose of negotiating a collective-bargaining agreement.Both letters were ignored and were not answered.OnOctober 8, 1963, LaEzza in a telephone conversation with Mrs. Real again askedfor a meeting.This request was met with the response that she was. too busy withother matters to meet with him. It was 4 months after the Union'sinitialrequestfor a meeting that the Union for the first time was advised that any considerationwould be given by Respondent to meeting with them.Mrs. Real, while concernedwith obtaining LaEzza's consent to a postponement of the hearing in the instant pro-ceeding. in a telephone conversation indicated that she would meet with him pro-vided that the meeting would be devoted to preliminaries and would be held inNutley, New Jersey.Thus, even then, Respondent was not prepared without sub-stantial qualification to negotiate with the Union.Apart from Respondent's conductduring the 4-month period following the Union's certification, which alone evidencesan intention to evade and avoid its statutory duty to bargain collectively with theUnion, for Respondent to condition the commencement of contract discussions uponthe Union's willingness to limit the negotiations to preliminaries and to hold themeetings in another State removed by some distance from the plant involved does.not meet the statutory test of good-faith bargaining.Applicable here is the court's:observation inN.L.R.B. v. P. Lorillard Company,117 F. 2d 921, 924 (C.A. 6):The collective bargaining features of the statute cannot be made effective un-less employer and employees cooperate in the give and take of personal conferences.. . the employer must make his representatives available for confer.encesat the plant where the controversyis inprogress,and at reasonable timesand places, so that personal negotiations are practicable. [Emphasis supplied.]7 On September 27, Real told Martin he had received the letter and showedit toMartin. 244DECISIONS OF NATIONAL LABOR RELATIONS 130ARDFurthermore,the unilateral reduction in Martin's pay,Respondent's refusal to enter-tain a grievance concerning this action,and Respondent's failure to furnish the Unionwith information which it had requested in order to better prepare itself forcollective-bargaining negotiations are additional proof that Respondent was avoidingits obligation to bargain in good faith with the Union.KitManufacturing Com-pany, Inc.,142 NLRB 957.I find that Respondent,by reason of its dilatory and evasive tactics, describedabove, since September 26, 1963, has failed and refused to bargain collectively withtheUnion and thereby has interfered with, restrained, and coerced its employeesin the exercise of their rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the several:States, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shallrecommend that Respondent cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.Having found that 'Respondent unlawfully. discharged Thomas Martin on Oc-tober 4, 1963, I shall recommend that Respondent offer him immediate and fullreinstatement to his former or to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges, and make him whole for anyloss of earnings he may have suffered by reason of the discrimination against him,by payment to him of a sum of money equal to that which he normally would haveearned from the aforesaid date of discharge to the date of Respondent's offer ofreinstatement, less his net earnings during such period.The backpay providedherein shall be computed on the basis of calendar quarters, in accordance with themethod prescribed in F.W. Woolworth Company,90 NLRB 289. Interest at therate of 6 percent per annum shall be added to such net backpay and shall be com-puted in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.Having found that Respondent unlawfully refused to bargain collectively withthe Union, I shall recommend that Respondent be ordered to bargain collectivelywith the Union, upon request, in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment of the employees in the appropriate unitdescribed above, and, if an understanding is reached, to embody such understandingin a signed agreement.Respondent's unlawful activities, including the discriminatory discharge ofThomas Martin, go to the very heart of the Act and indicate a purpose to defeatself-organization of its employees.The unfair labor practices committed by Re-spondent are potentially related to other unfair labor practices proscribed by theAct, and the danger of theircommissionin the future is to be anticipated from Re-spondent's conduct in the past.The preventive purpose of the Act will be thwartedunless the Recommended Order herein is coextensive with the threat.Accordingly,in order to make effective the interdependent guarantees of Section 7 and thus ef-fectuate the policies of the Act, an order requiring Respondent to cease and desistfrom in any manner infringing upon the rights of employees guaranteed in the Actis deemed necessary.N.L.R.B. v. Express Publishing Co.,312 U.S.426; N.L.R.B.v. Entwistle Mfg.Co., 120 F. 2d 532 (C.A. 4).CONCLUSIONS OF LAW1.All production and maintenance employees of Wavetronics Industries, Inc.,at itsWavetronics and Scaico divisions in West Pittston, Pennsylvania, but excludingoffice clerical employees, technical and professional employees, guards, and super-visors as defined in the Act, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act.2. InternationalUnion, United Automobile, Aerospace & Agricultural WorkersofAmerica, AFL-CIO, since September 26, 1963, and at all times materialherein,has been the exclusive collective-bargaining representative, within the mean-ing of Section 9(a) of the Act, of the employees in the above-described unit. WAVETRONICS INDUSTRIES, INC.2453.By refusing, on and' after September 26, 1963, to bargain collectively with theUnion as the exclusive representative of the employees in the aforesaid appropriateunit,Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (5) of the Act.4.By discriminating in regard to hire and tenure of employment of ThomasMartin, thereby discouraging membership in the Union, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(3) ofthe Act.5.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in the case, I hereby recommend that Respondent, Wavetronics Industries,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to, bargain collectively with International Union, United Automo-bile,Aerospace & AgriculturalWorkers of America, AFL-CIO, as the exclusivecollective-bargaining representative of its employees in the following appropriateunit:All production and maintenance employees of Wavetronics Industries, Inc., atitsWavetronics and Scaico divisions in West Pittston, Pennsylvania, but ex-cluding office clerical employees, technical and professional employees, guards,and supervisors as defined in the Act.(b) Failing and refusing to furnish the Union with relevant information re-quested, including classifications, seniority, rates of pay, and fringe benefits of theemployees in the appropriate unit described above.(c)Discouragingmembership in any labor organization of its employees bydiscriminating in regard to their hire, tenure of employment, or any other term orcondition of their employment.(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join, or assist any.labororganization, to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities.2.Take the following affirmative action which is deemed necessary to effectuatethe policies of the Act:(a)Upon request, bargain collectively concerning rates of pay, wages, hours ofemployment, and other conditions of employment with International Union, UnitedAutomobile, Aerospace & AgriculturalWorkers of America, AFL-CIO, as theexclusive representative of all the employees in the appropriate unit described above,and, if an agreement is reached, embody it in a signed contract.(b) Offer to Thomas Martin immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or other rightsand privileges, and makehim whole in the mannerset forth in the section of thisDecision entitled "The Remedy."(c) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due.(d) Post at its place of business in West Pittston, Pennsylvania, copies of theattached notice marked "Appendix." 8 Copies of such notice, to be furnished by theRegional Director for the Fourth Region, shall, after being duly signed by an8 In the event that thisRecommendedOrder Is adopted by theBoard,the words "a De-cision andOrder" shall be substituted for the words "the Recommended Order of a TrialExaminer" In the notice. In the further event that the Board's Order Is enforced by adecree of a United States Court of Appeals, the words "a Decree of the United States'Court of Appeals, Enforcing an Order" shall be substituted for the words "'a Decisionand Order." 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorized representative of the Respondent, be posted immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Fourth Region, in writing, within 20 daysfrom the date of the receipt of this Decision, what steps the Respondent has takento comply herewith.°9In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL, upon request, bargain collectively with International Union, UnitedAutomobile, Aerospace & Agricultural Workers of America, AFL-CIO, as theexclusive bargaining representative of all the employees in the bargaining unitdescribed below concerning rates of pay, wages, hours of employment, and otherconditions of employment, and, if an understanding is reached, embody it in asigned agreement.The bargaining unit is:All production and maintenance employees of Wavetronics Industries,Inc., at itsWavetronics and Scaico divisions in West Pittston, Pennsylvania,but excluding office clerical employees, technical and professional em-ployees, guards, and supervisors as defined in the Act.WE WILL NOT discourage membership in or activity on behalf of InternationalUnion, United Automobile, Aerospace & Agricultural Workers of America,AFL-CIO, or any other labor organization of our employees, by discriminatingin regard to hire, tenure of employment, or any term or condition of employ-ment of any of our employees.WE WILL offer to Thomas Martin immediate and full reinstatement to hisformer or to a susbtantially equivalent position, without prejudice to anyseniority or other rights previously enjoyed, and make him whole for any lossof pay suffered as a result of the discrimination against him.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist the above-named Union or any other labor organization,to bargain collectively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, except to theextent that such rights may be affected by an agreement requiring membershipin a labor organization as a condition of employment in conformity with Section8(a)(3)oftheAct.WAVETRONICS INDUSTRIES, INC.,Employer.Dated-------------------By--------------------------------------(Representative)(Title)NoTE.-We will notify Thomas Martin if presently serving in the Armed Forcesof the United States of his right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1700Bankers Securities Building, Philadelphia, Pennsylvania, Telephone No. Pennypacker5-2612, if they have any question concerning this notice or compliance with itsprovisions.